Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered October 18, 1996, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in full satisfaction of a six-count indictment with the understanding that the People would recommend a prison term of 4V2 to 9 years. Defendant failed to appear for sentencing. Upon being rearrested for a *798drug-related crime two years later, defendant was sentenced as a second felony offender to a prison term of 7V2 to 15 years. Defendant’s sole contention on appeal is that his sentence was excessive in light of his health problems and his mother’s terminal illness. We disagree. Under the circumstances presented here, the mitigating circumstances advanced by defendant do not warrant interference with the sentence imposed (see, People v McGarry, 219 AD2d 744, lv denied 87 NY2d 848; People v Shuman, 213 AD2d 902, lv denied 86 NY2d 741).
Cardona, P. J., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.